DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
Response to Amendment and Status of Claims
The applicant’s amendment filed 12/22/2021 has been entered. Claims 1, 5, and 11 have been amended, claim 12 is new, and no claims have been cancelled. Accordingly, claims 1-12 are pending and are under examination.
Solely for the purposes of practicing compact prosecution and to avoid redundant rejections, the § 103 rejection over Sato as a primary reference is withdrawn, in view of the § 103 rejection based on Conn meeting the claims. However, Sato is now being used as a secondary reference.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of patented (issue fee paid, but patent/patent number has not yet been issued at the time of writing the present office action) Application No. 16/766,259 (hereinafter ‘259) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the compositions substantially overlap with the ranges claimed in the instant application.
	Regarding claims 1-5, 8-9, and 11-12, the claimed compositions of ‘259 and the instant application overlap:
Element
Claim No. in the instant application
Claimed composition (wt %) in the instant application
 
Claim No. in '259
Claimed composition (wt %) in '259
Sn
Claim 1
Balance
 
Claim 1
Balance
As
Claim 1
0.0025-0.03
 
Claim 1
0.0040-0.0320
Pb
Claim 1
0-0.51
 
Claims 4-5
0.0020-0.7 (claim 4)
0-0.51 (claim 5)
Sb
Claim 1
0-0.3
 
Claims 3 and 5
0.0020-0.5 (claim 3)
0-0.3 (claim 5)
Bi
Claim 1
0-1
 
Claims 2 and 5
0.0020-3 (claim 2)
0-1 (claim 5)
Ag
Claims 1 and 11 
0.5-4
0.5-3.5
 
Claims 7-8
0.005-40 (claim 7)0-4 (claim 8)
Cu
Claims 1, 5, and 12
0.1-0.9
0.1-0.8
 
Claims 7-8
0.001-10 (claim 7)0-1 (claim 8)
ZrO2
Claims 8-9
0.05-20.0
 
Claims 11-12
0.05-20.0


	Regarding expressions (1) and (2) in claim 1 of the instant application, ‘259 teaches the same expressions in claim 6.
	Regarding expressions (1a), (1b), and (2a) in claims 2-4 of the instant application, in view of the overlapping compositions, the values of the expressions would also overlap.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding instant claim 6, ‘259 teaches a solder powder in claims 9, 14, and 16 of ‘259.
Regarding instant claim 7, ‘259 teaches a solder paste in claims 10, 15, and 17 of ‘259.
Regarding instant claim 10, ‘259 teaches a solder joint in claims 13 and 18-19 of ‘259.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Conn (US 4954184 A; of record) in view of Sato et al. (JP2002224881A; of record).
Regarding claims 1-5 and 11-12, Conn discloses a solder tinning paste composition comprising a tin powder with the following composition which lies within the claimed ranges in claims 1 and 5 (note: applicant’s “ppm” units were converted to “wt. %” for the sake of comparison):
Element
Claimed composition (wt %)
Conn
(Table A)
Sn
Balance
Balance
As
0.0025-0.03
0.022
Pb
0.0025 to 0.51
0.029
At least one of Sb and Bi:
Sb
>0 to 0.3
0.0069
Bi
>0 to 1
0.018
At least one of:

Ag
0.5 to 4 (claim 1)
0.5-3.5 (claim 11)
-
Cu
0.1-0.9 (claim 12)
0.1-0.8 (claim 5)
0.067


With regard to the Sn, As, Pb, Sb, and Bi contents. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.). 
With regard to the Cu content, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
Regarding expression (1) in claim 1, expression (1a) in claim 2, and expression (1b) in claim 3, the resulting value using the ppm values (converted from wt. %) from the composition of Conn is 979, which is within the claimed range of ≥ 275 for claim 1, and ≥ 275 and ≤ 25200 in claim 2, and ≥ 275 and ≤ 5300 for claim 3.
Regarding expression (2) in claim 1 and expression (2a) in claim 4, the resulting value from the composition of Conn is about 1.083, which is within the claimed range of ≥0.01 and ≤10.00 for claim 1, and within the claimed range of ≥0.31 and ≤10.00 for claim 4.
Conn is silent regarding the presence of Ag in the solder alloy.

Sato discloses composition for a solder ball (Abstract, Table 1), and further teaches adding Ag in an amount of up to 5.0 wt% [0007] (which overlaps with the claimed ranges in claim 1 of 0.5-4% and in claim 11 of 0.5-3.5%), as Ag has the effect of lowering the melting point and improving the wettability of the base material Sn [0007]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conn to include Ag in the amount disclosed by Sato, in order to lower the melting point and improve the wettability of the base material Sn [0007].
	Regarding claim 6, modified Conn teaches the composition as applied to claim 1 above. It is noted that the tin powder is the solder powder; all of the other elements present are present as impurities (the total calculated “remainder” of tin is about 99.83% or more; also see col. 3, lines 8-45).
	Regarding claim 7, modified Conn teaches the composition as applied to claim 1 above, and further teaches that the above tin powder is used in a paste (Abstract), (col. 2, lines 28-47).
Regarding claim 10, modified Conn teaches the composition as applied to claim 1 above, and further teaches that the composition is used in a braze joint (Abstract).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Conn and Sato, as applied to claim 7 above, in view of Ikeda et al. (US 20160271737 A1; of record).
Regarding claims 8-9, modified Conn teaches the composition and paste as applied to claim 7 above, but is silent to the use of zirconium oxide powder.
Ikeda discloses a tin-based solder alloy, and using the solder alloy in a solder composition that also contains a metal oxide [0060]. Zirconium oxide (zirconia) is preferably used as the metal oxide [0064], [0068], [0106] which meets claim 8, in an amount of 0-1.0 wt% [0071], which overlaps with the claimed range of 0.05-20.0 mass%.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solder composition of modified Conn to include zirconium oxide, as doing so would improve the crack resistance of the solder composition (Ikeda, [0068]).
Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
Regarding the 103 rejection over Conn, the amended Ag content is now met by the secondary reference, Sato.
Regarding the double patenting rejection, the (amended) claims of patented application 16/766,259 are still based on an alloy composition, and therefore still meet the claims of the present application. As such, the double patenting rejection is maintained. With regard to the comments about the “As-enriched layer” of ‘259, the claims of ‘259 do not specify what constitutes “an As-enriched layer”, let alone suggest that “an As-enriched layer” would be precluded by the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735